i          i        i                                                                i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00604-CR

                                      Cresencio VASQUEZ, Jr.,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CR-0599
                            Honorable Sharon MacRae, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: October 1, 2008

DISMISSED FOR WANT OF JURISDICTION

           The trial court imposed sentence on June 5, 2007. Because appellant did not timely file a

motion for new trial, appellant’s notice of appeal was due to be filed by July 5, 2007. TEX. R. APP.

P. 26.2(a). Appellant did not file his notice of appeal until August 7, 2008, more than one year late.

Given the fact that appellant’s notice of appeal was not timely filed, we are without jurisdiction to

entertain this appeal.      See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

Accordingly, we dismiss this appeal for want of jurisdiction.

                                                              PER CURIAM

DO NOT PUBLISH